Name: Commission Regulation (EEC) No 1002/86 of 7 April 1986 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 93/8 Official Journal of the European Communities 8 . 4. 86 COMMISSION REGULATION (EEC) No 1002/86 of 7 April 1986 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts exchange rates which occur after advance fixing of mon ­ etary compensatory amounts ; whereas the said provisions should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Article 9 (2) of 'Regulation (EEC) No 3155/85 is hereby replaced by the following : '2. When such an adjustment is made, it shall not apply in the case of the components set out in Article 1 (2) (b) where those components are fixed in advance.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985, on monetary compensatory amounts in agriculture ('), and in particular Article 1 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1985 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and to the corresponding provisions in other Regulations on the common organization of the markets in agricultural products, Whereas Commission Regulation (EEC) No 3 1 55/85 (4) provides for the advance fixing of monetary compensatory amounts ; Whereas scrutiny has shown that the provisions for adjusting monetary compensatory amounts fixed in advance, laid down in Article 9 of Regulation (EEC) No 3155/85, are not fully in keeping with the objectives pursued, in particular where monetary compensatory amounts are adjusted in the light of changes in actual This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12 . 1985, p. 19 . (4) OJ No L 310, 21 . 11 . 1985, p. 22.